MANDATE

THE STATE OF TEXAS

TO THE 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on September 9, 2015, the cause upon appeal to
revise or reverse your judgment between

Ark Dimension 4, Inc. and Robert Pospisil, Appellant

V.

Michelle Griffith, Personal Representative of the Estate of Dell O. Amy, deceased, Appellee

No. 04-15-00035-CV and Tr. Ct. No. 12575A

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion issued this date, we REVERSE
the trial court’s judgment signed October 15, 2014, and RENDER judgment in
accordance with the terms of the settlement agreement between the parties.
See TEX. R. APP. P. 42.1(a)(2)(A), 43.2(c). Costs of appeal are taxed against
the parties who have incurred them.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on November 17, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-15-00035-CV

                            Ark Dimension 4, Inc. and Robert Pospisil

                                                     v.

       Michelle Griffith, Personal Representative of the Estate of Dell O. Amy, deceased

          (NO. 12575A IN 216TH JUDICIAL DISTRICT COURT OF GILLESPIE COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          DAVID SNELL
MOTION FEE                         $10.00   E-PAID          DAVID SNELL
MOTION FEE                         $10.00   E-PAID          DAVID SNELL
MOTION FEE                         $10.00   E-PAID          DAVID CLAY SNELL
FILING                            $100.00   E-PAID          DAVID SNELL
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          DAVID SNELL
INDIGENT                           $25.00   E-PAID          DAVID SNELL
STATEWIDE EFILING FEE              $20.00   E-PAID          DAVID SNELL


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this November 17, 2015.

                                                          KEITH E. HOTTLE, CLERK



                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853